Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the nano pillars comprise polymer posts and metallic caps forming tips of the nano pillars, wherein the metallic caps of the nano-pillars are submersed in the liquid and the liquid is devoid of chemicals that contaminate the metallic caps or interact with the metallic caps or the polymer posts so as to degrade the metallic caps or the polymer posts to produce chemicals that contaminate the metallic caps” along with all other limitations of the claim. 
As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the nano pillars comprise polymer posts and metallic caps forming tips of the nano pillars- opening the chamber; adding a chemical agent to the liquid, wherein the chemical agent removes a portion of the metallic caps to polish the metallic caps; removing the liquid with the chemical agent from the chamber; immersing the nano pillars with a second liquid containing an analyte; withdrawing the second liquid from the chamber; and evaporating the second liquid on the nano pillars to draw 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed
limitations such as, “a plasmonic substrate immersed within the liquid; a sealed
reservoir of a polishing liquid connectable to the inlet of the sealed chamber, the
polishing liquid is to remove a portion of the plasmonic substrate to polish the plasmonic substrate” along with all other limitations of the claim.

 

Claims 2-7, 9-11, 13 and 15 are allowable due to their dependencies. 
The closest references, Ge et al (WO 2017/184134 A1), Hart et al. (US 20110290005 A1) and OLIVIER et al (US 20170021355 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886